              Case 2:21-cv-00365-JCC Document 11 Filed 04/21/21 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    AMERICAN HALLMARK INSURANCE                        CASE NO. C21-0365-JCC
      COMPANY OF TEXAS,
10
                                                         MINUTE ORDER
11                           Plaintiff,
              v.
12
      JIREH ASPHALT AND CONCRETE, INC.,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ joint motion for an extension of time
18
     for Defendant Jireh Asphalt and Concrete to respond to the complaint (Dkt. No. 9). Having
19
     reviewed the parties’ stipulation and the relevant record and finding good cause, the Court
20
     hereby GRANTS the motion. Jirah must respond to the complaint by May 17, 2021.
21
            DATED this 21st day of April 2021.
22
                                                           William M. McCool
23
                                                           Clerk of Court
24
                                                           s/Paula McNabb
25                                                         Deputy Clerk

26


     MINUTE ORDER
     C21-0365-JCC
     PAGE - 1
